Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Carrie Schwartz on August 23, 2022.

The application has been amended as follows: 
	4.1.  Claims 1-2 and 28-29 have been cancelled.
	4.2. In claim 3, line 1, “claim 1” has been replaced with --claim 21--.
	4.3. In claim 4, line 1, “claim 1” has been replaced with --claim 21--.
	4.4. In claim 6, line 1, “claim 1” has been replaced with --claim 21--.
	4.5. In claim 7, line 1, “claim 1” has been replaced with --claim 21--.
	4.6. In claim 8, line 1, “claim 1” has been replaced with --claim 21--.
	4.7. In claim 9, line 1, “claim 1” has been replaced with --claim 21--.
	4.8. In claim 12, line 1, “claim 1” has been replaced with --claim 21--.
	4.9. In claim 14, line 1, “claim 1” has been replaced with --claim 21--.
	4.10. In claim 17, line 1, “claim 1” has been replaced with --claim 21--.
	4.11. In claim 21:
                       a) line 7, “and” after “agents,” has been deleted
                       b) line 10 (third line from last line), “and” after “article,” has been deleted
                       c) after line 10 (third line form last line), the following has been added:
                         --a third ply comprising a second plurality of particles distributed therein,
                           wherein the second plurality of particles comprise one or more household
                            care active agents, wherein the first ply and the third ply define a pocket
                           therebetween; and 
                           a third plurality of particles disposed within the pocket, wherein the third         
                           plurality of particles comprise one or more household care active agents, and-- 
	4.12. In claim 24, line 1, “claim 1” has been replaced with --claim 21--.




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The cancellation of independent claim 1 renders moot the obviousness rejections over: (1) Bailey (US 2015/0048001) in view of Dreher et al. (US 2013/0172226), hereinafter “Dreher;” and  (2) Rabin et al. (US 2016/0151529).
	The remaining obviousness rejection over Bailey and Dreher and further in view of Fossum et al. (US 2017/0335237) are overcome because none of these references teaches, discloses or suggests a sheet comprising a first set of fibrous water-soluble unit dose articles comprising a first ply, a second ply and a third ply, as those specifically recited, in particular wherein the first ply and the third ply define a pocket therebetween and a third plurality of one or more household care active particles are disposed within the pocket, and wherein the fibrous water-soluble unit dose articles are detachably connected to one another. Accordingly, the subject matter, as a whole would not have been obvious to one of ordinary skill in the art. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                       /LORNA M DOUYON/                                                                                       Primary Examiner, Art Unit 1761